Citation Nr: 1130612	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to an initial rating in excess of 20 percent for discogenic degenerative changes of the L5-S1.

3.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted the Veteran's claims for service connection for discogenic degenerative changes at the L5-S1, and assigned an initial rating of 20 percent, effective May 29, 2003, and for chondromalacia patella of the left knee and right knee, and assigned a 10 percent rating for each, effective May 29, 2003.  This matter also comes before the Board on appeal from a January 2007 rating decision, which denied the Veteran's claim for service connection for major depression with PTSD and for a TDIU.

In July 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A copy of the transcript is of record.

The Board notes that, while the RO originally characterized the psychiatric claim as one for service connection for major depression with PTSD, the record reflects other psychiatric diagnoses.  As such, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized this claim as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that the Veteran has filed a timely Notice of Disagreement with the January 2007 rating decision regarding a denial for a TDIU.  In his December 2007 Substantive Appeal for his claim for service connection for PTSD, the Veteran noted that he also contested the January 2007 denial of a TDIU.  The Board construes this as a Notice of Disagreement.

By filing a timely Notice of Disagreement with the denial of a TDIU, the Veteran has initiated appellate review on this issue.  38 C.F.R. § 20.302(a) (2010).  However, the RO has yet to issue a Statement of the Case with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, the claim for a TDIU must be remanded to the RO for the issuance of a Statement of the Case.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

In his December 2007 substantive appeal for PTSD, the appellant requested a personal hearing before a member of the Board at the Boston RO.  See 38 C.F.R. § 20.700 (2010).  Notably, the Veteran requested a hearing as to all issues on appeal.  An April 2010 letter informed the Veteran that he was scheduled for a Travel Board hearing in May 2010.  On the day of the hearing, the Veteran's representative requested that the hearing be postponed due to the Veteran's planned surgery and rescheduled for a later date.  The claims on appeal were immediately certified to the Board with no new hearing scheduled.  As the Veteran timely cancelled his hearing and requested a rescheduled hearing, the Board finds that the Veteran's hearing request remains outstanding.  A hearing before a Veterans Law Judge at the RO must be scheduled at the RO level, and, accordingly, a remand is required.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 3.103(a), 19.9, 19.25, 20.704 (2010).

The record reflects that the Veteran is currently receiving Social Security Income payments due to being disabled.  Unfortunately, any medical documents considered by the Social Security Administration have not been associated with the claims folder.  As those records could contain evidence relevant to the Veteran's claim, the RO should obtain these records on remand, as well as any updated medical records associated with the Veteran's claims, to include his May 2010 surgery.

In order to fully and fairly adjudicate the appellant's appeal, this case is REMANDED to the RO for the following action:

1.  Contact Social Security Administration and request copies of all records used in determining the Veteran's entitlement to Social Security Income benefits.  If the RO cannot locate such records, the RO must specifically document what attempts were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  Thereafter, the claimant must be given an opportunity to respond.

2.  Obtain updated VA records of evaluation and/or treatment of the Veteran, to include any records associated with a May 2010 surgery.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the Boston RO as soon as such a hearing is practically possible.  The appellant should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

4.  Furnish to the Veteran and his representative a Statement of the Case addressing the claim for a TDIU.  The RO should also furnish a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for submitting a perfected appeal on those issues.

5.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-specifically, that noted above-a timely appeal must be perfected (here, within 60 days of the issuance of the Statement of the Case).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

